DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 11, and 15 have been amended. Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see Rejections under 35 U.S.C. 103, filed 03/01/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Corcoran (US 20120249726 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 10-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170134643 A1) in view of Han (KR20170020069A) further in view of Corcoran (US 20120249726 A1).
Kim teaches a method for recommending an image capture mode by an electronic device, comprising: 
identifying, by the electronic device, at least one region of interest (ROI) displayed in a camera preview of the electronic device for capturing an image in a non-ultra-wide image capture mode ([0054] Referring to FIGS. 3a and 3b, the face area detecting part 210 may detect the person from an image around the camera part 100 in the wide-angle visual field and photographed by the camera part 100 set to the wide-angle mode and may detect the face area of the person when the person is detected from the photographed image.);
determining, by the electronic device, based on a characteristic of the at least one ROI (a control part configured to detect a face area of a person when the person is detected from an image photographed in the wide-angle mode of the camera part [0007]: Examiner’s note: a face is interpreted as a characteristic of a person), that the at least one ROI is suitable to capture in an ultra-wide image capture mode ([0084] As illustrated in FIG. 8a, when the person deviates outside the photographing range from an image of the face area enlarged and photographed by the camera part which is switched into the narrow-angle mode, the mode switching part 220 switches the camera part 100 from the narrow-angle mode to the wide-angle mode, and as illustrated in FIG. 8b, the camera movement control part 230 may search again for the person by moving a photographing direction of the camera part 100; Examiner’s note: the steps prior to switching are required to perform the switch);
Kim does not explicitly suggest providing, by the electronic device, at least one recommendation to switch to the ultra- wide image capture mode from the non-ultra-wide image capture mode for capturing the image, wherein the ultra-wide image capture mode is to capture an image using an ultra-wide lens.
Han teaches providing, by the electronic device, at least one recommendation to switch to the ultra- wide image capture mode from the non-ultra-wide image capture mode for capturing the image ([0148] As a result of the analysis, if the background is indoor and a personal shot, but the main object (eg, face) is out of the narrow coverage 50b, as shown in FIG. 5C, Display the image. [0144] The control unit 180 analyzes the current wide-angle image, determines the type of the shot shot the user intends to take, and automatically sets the camera mode. [0133] The preview image corresponding to the selected angle-of-view mode can be switched (changed) to another angle-of-view mode according to the touch input. When the desired image is selected by the image switching, the user can perform correction (S130). As an example, the wide-angle image can be converted into a narrow-angle image and a composite image.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Han and apply them to Kim. One would be motivated as such as a high-quality photographed image can be obtained by analyzing a wide angle image acquired by a dual lens camera to automatically set a photographing mode (Han: [0014]).
	Kim in view of Han does not teach wherein the ultra-wide image capture mode is to capture an image using an ultra-wide lens.
	In an analogous art, Corcoran teaches a motion in a background of the at least one ROI is sensed (it may be sufficient to re-map the entire scene background, which can be assumed in these embodiments to be static, only occasionally, say every 60-120 image frames. [0093]), wherein the ultra-wide image capture mode is to capture an image using an ultra-wide lens ([0077] Embodiments are described above and below herein involving face or other object detection in a portion of an image acquired with a nonlinear lens system. Typically the region of interest, or ROI, lies in the periphery of an ultra wide-angle lens such as a fish-eye with field of view, or FOV, of upwards of 180 degrees or greater..).
Corcoran and apply them to Kim in view Han. One would be motivated as such as to improve the face detection/tracking process. (Corcoran: [0081]).

Regarding claim 2, Kim in view of Han and Kozko teaches the method of claim 1. Han teaches wherein the at least one recommendation is provided in the camera preview of the electronic device (displaying a wide angle image obtained through a wide angle lens as a base preview image [0013]). The same motivation used to combine Kim in view of Han and Corcoran is applicable to claim 2.

Regarding claim 3, Kim in view of Han and Corcoran teaches the method of claim 1. Kim teaches determining, by the electronic device, based on the characteristic of the at least one ROI (a control part configured to detect a face area of a person when the person is detected from an image photographed in the wide-angle mode of the camera part [0007]: Examiner’s note: a face is interpreted as a characteristic of a person), that the at least one ROI is suitable to capture in the ultra-wide image capture mode comprises: 
determining, by the electronic device, at least one object in the at least one ROJ (a control part configured to detect a face area of a person when the person is detected from an image photographed in the wide-angle mode of the camera part [0007]: Examiner’s note: a face is interpreted as a characteristic of a person); 
determining, by the electronic device, whether the at least one object in the at least one ROI matches with at least one predefined object ([0092] Meanwhile, the gaze tracking device 1 may detect the face area from the photographed image by matching a face area feature for detecting the face area with the photographed image and detecting the face area.); and 
([0096] It is confirmed whether the person deviates from the narrow-angle visual field of the narrow-angle mode (610). When the person does not deviate from the narrow-angle visual field of the narrow-angle mode, the pupils of the person are detected and tracked from the enlarged and photographed image of the face area (570).).

Regarding claim 5, Kim teaches an electronic device for recommending an image capture mode, comprising: a memory; and a processor, coupled with the memory (Fig. 1), configured to: identify at least one region of interest (ROI) displayed in a camera preview of the electronic device for capturing an image in an non-ultra-wide image capture mode ([0054] Referring to FIGS. 3a and 3b, the face area detecting part 210 may detect the person from an image around the camera part 100 in the wide-angle visual field and photographed by the camera part 100 set to the wide-angle mode and may detect the face area of the person when the person is detected from the photographed image. ); determine , based on a characteristic of the at least one ROI, that the at least one ROI is suitable to capture in an ultra-wide image capture mode (to switch the camera part into the wide-angle mode when the person deviates from a narrow-angle visual field of the narrow-angle mode while the gaze of the person is tracked, and to control the camera part to be moved in a direction in which the person deviates while being switched into the wide-angle mode and to search again for the person [0007].).
Kim does not explicitly suggest provide at least one recommendation to switch to the ultra-wide image capture mode from the non-ultra-wide image capture mode for capturing the image, wherein the ultra-wide image capture mode is to capture an image using an ultra- wide lens.
 Han teaches provide at least one recommendation to switch to the ultra-wide image capture mode from the non-ultra-wide image capture mode for capturing the image ([0148] As a result of the analysis, if the background is indoor and a personal shot, but the main object (eg, face) is out of the narrow coverage 50b, as shown in FIG. 5C, Display the image. [0144] The control unit 180 analyzes the current wide-angle image, determines the type of the shot shot the user intends to take, and automatically sets the camera mode.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Han and apply them to Kim. One would be motivated as such as a high-quality photographed image can be obtained by analyzing a wide angle image acquired by a dual lens camera to automatically set a photographing mode (Han: [0014]).
Kim in view of Han does not teach wherein the ultra-wide image capture mode is to capture an image using an ultra- wide lens.
	In an analogous art, Corcoran teaches a motion in a background of the at least one ROI is sensed (it may be sufficient to re-map the entire scene background, which can be assumed in these embodiments to be static, only occasionally, say every 60-120 image frames. [0093]), wherein the ultra-wide image capture mode is to capture an image using an ultra-wide lens ([0077] Embodiments are described above and below herein involving face or other object detection in a portion of an image acquired with a nonlinear lens system. Typically the region of interest, or ROI, lies in the periphery of an ultra wide-angle lens such as a fish-eye with field of view, or FOV, of upwards of 180 degrees or greater..).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Corcoran and apply them to Kim in view Han. One would be motivated as such as to improve the face detection/tracking process. (Corcoran: [0081]).

Regarding claim 6, Kim in view of Han and Corcoran teaches the electronic device of claim 5. Han teaches wherein the at least one recommendation is provided in the camera preview of the electronic device (displaying a wide angle image obtained through a wide angle lens as a base preview image [0013]). The same motivation used to combine Kim in view of Han and Corcoran is applicable to claim 6.

Regarding claim 7, Kim in view of Han and Corcoran teaches the electronic device of claim 5. Kim teaches wherein to determine, based on the characteristic of the at least one ROI,  that the at least one ROI is suitable to capture in the ultra-wide image capture mode the processor is configured to: determine at least one object in the at least one ROJ (a control part configured to detect a face area of a person when the person is detected from an image photographed in the wide-angle mode of the camera part [0007]: Examiner’s note: a face is interpreted as a characteristic of a person); determine whether the at least one object in the at least one ROI matches with at least one predefined object ([0092] Meanwhile, the gaze tracking device 1 may detect the face area from the photographed image by matching a face area feature for detecting the face area with the photographed image and detecting the face area.); and determine that the at least one ROI is suitable to capture in the ultra-wide image capture mode in response to determining that the at least one object in the at least one ROI matches with the at least one predefined object ([0096] It is confirmed whether the person deviates from the narrow-angle visual field of the narrow-angle mode (610). When the person does not deviate from the narrow-angle visual field of the narrow-angle mode, the pupils of the person are detected and tracked from the enlarged and photographed image of the face area (570).).

Kim in view of Han and Corcoran teaches the electronic device of claim 5. Kim teaches to identify the at least one ROI the processor is configured to: detect at least one of a presence of a user in the camera preview or a direction of a gaze of the user towards at least one portion in the camera preview (control part 200 may control the camera part 100 to be set into one of the wide-angle mode and the narrow-angle mode, and to track the gaze of the person [0040].).

Regarding claim 11, Kim teaches a method for recommending an image capture mode by an electronic device, comprising: 
identifying, by the electronic device, at least one region of interest (ROI) displayed in a camera preview of the electronic device ([0054] Referring to FIGS. 3a and 3b, the face area detecting part 210 may detect the person from an image around the camera part 100 in the wide-angle visual field and photographed by the camera part 100 set to the wide-angle mode and may detect the face area of the person when the person is detected from the photographed image.); 
determining, by the electronic device, at least one image capture mode from a plurality of image capture modes based on a characteristic of the at least one ROI (to switch the camera part into the wide-angle mode when the person deviates from a narrow-angle visual field of the narrow-angle mode while the gaze of the person is tracked, and to control the camera part to be moved in a direction in which the person deviates while being switched into the wide-angle mode and to search again for the person [0007].);
Kim does not explicitly providing, by the electronic device, at least one recommendation to activate the at least one image capture mode from the plurality of image capture modes to capture an image, wherein an image capture mode from the plurality of image capture modes is an ultra-wide image capture mode using an ultra-wide lens.
Han teaches providing, by the electronic device, at least one recommendation to activate the at least one image capture mode from the plurality of image capture modes to capture an image ([0148] As a result of the analysis, if the background is indoor and a personal shot, but the main object (eg, face) is out of the narrow coverage 50b, as shown in FIG. 5C, Display the image. [0144] The control unit 180 analyzes the current wide-angle image, determines the type of the shot shot the user intends to take, and automatically sets the camera mode.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Han and apply them to Kim. One would be motivated as such as a high-quality photographed image can be obtained by analyzing a wide angle image acquired by a dual lens camera to automatically set a photographing mode (Han: [0014]).
Kim in view of Han does not teach wherein an image capture mode from the plurality of image capture modes is an ultra-wide image capture mode using an ultra-wide lens.
	In an analogous art, Corcoran teaches a motion in a background of the at least one ROI is sensed (it may be sufficient to re-map the entire scene background, which can be assumed in these embodiments to be static, only occasionally, say every 60-120 image frames. [0093]), wherein the ultra-wide image capture mode is to capture an image using an ultra-wide lens ([0077] Embodiments are described above and below herein involving face or other object detection in a portion of an image acquired with a nonlinear lens system. Typically the region of interest, or ROI, lies in the periphery of an ultra wide-angle lens such as a fish-eye with field of view, or FOV, of upwards of 180 degrees or greater..).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Corcoran and apply them to Kim in view Han. One would be motivated as such as to improve the face detection/tracking process. (Corcoran: [0081]).

Regarding claim 12, Kim in view of Han and Corcoran teaches the method of claim 11. Han teaches wherein the at least one recommendation is provided in the camera preview of the electronic device (displaying a wide angle image obtained through a wide angle lens as a base preview image [0013]). The same motivation used to combine Kim in view of Han and Corcoran is applicable to claim 12.

Regarding claim 13, Kim in view of Han and Corcoran teaches the method of claim 11. Kim teaches wherein determining, by the electronic device, the at least one image capture mode from the plurality of image capture modes based on a characteristic of the at least one ROI ([0036] Also, the camera part 100 may capture an image while being set in a wide-angle mode and a narrow-angle mode by the control part 200. [0008] The control part may include a face area detecting part configured to detect the face area of the person;) comprises: 
determining, by the electronic device, at least one object in the at least one ROI; determining, by the electronic device, that the at least one object in the at least one ROI matches with at least one predefined object ([0092] Meanwhile, the gaze tracking device 1 may detect the face area from the photographed image by matching a face area feature for detecting the face area with the photographed image and detecting the face area.); and 
determining, by the electronic device, the at least one image capture mode from the plurality of image capture modes based on determining that the at least one object matches the at least one predefined object  ([0096] It is confirmed whether the person deviates from the narrow-angle visual field of the narrow-angle mode (610). When the person does not deviate from the narrow-angle visual field of the narrow-angle mode, the pupils of the person are detected and tracked from the enlarged and photographed image of the face area (570).).

Regarding claim 15, Kim teaches an electronic device for recommending an image capture mode, comprising: a memory; and a processor, coupled with the memory (Fig. 1),, configured to: 
identify at least one region of interest (ROI) displayed in a camera preview of the electronic device ([0054] Referring to FIGS. 3a and 3b, the face area detecting part 210 may detect the person from an image around the camera part 100 in the wide-angle visual field and photographed by the camera part 100 set to the wide-angle mode and may detect the face area of the person when the person is detected from the photographed image.);
determine at least one image capture mode from a plurality of image capture modes based on a characteristic of the at least one ROI (to switch the camera part into the wide-angle mode when the person deviates from a narrow-angle visual field of the narrow-angle mode while the gaze of the person is tracked, and to control the camera part to be moved in a direction in which the person deviates while being switched into the wide-angle mode and to search again for the person [0007].). 
Kim does not explicitly suggest provide at least one recommendation to activate the at least one image capture mode from the plurality of image capture modes to capture an image, wherein an image capture mode from the plurality of image capture modes is an ultra-wide image capture mode using an ultra-wide lens.
	In an analogous art, Han teaches provide at least one recommendation to activate the at least one image capture mode from the plurality of image capture modes to capture an image([0148] As a result of the analysis, if the background is indoor and a personal shot, but the main object (eg, face) is out of the narrow coverage 50b, as shown in FIG. 5C, Display the image. [0144] The control unit 180 analyzes the current wide-angle image, determines the type of the shot shot the user intends to take, and automatically sets the camera mode.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Han and apply them to Kim. One would be motivated as such as a high-quality photographed image can be obtained by analyzing a wide angle image acquired by a dual lens camera to automatically set a photographing mode (Han: [0014]).
In an analogous art, Corcoran teaches a motion in a background of the at least one ROI is sensed (it may be sufficient to re-map the entire scene background, which can be assumed in these embodiments to be static, only occasionally, say every 60-120 image frames. [0093]), wherein the ultra-wide image capture mode is to capture an image using an ultra-wide lens ([0077] Embodiments are described above and below herein involving face or other object detection in a portion of an image acquired with a nonlinear lens system. Typically the region of interest, or ROI, lies in the periphery of an ultra wide-angle lens such as a fish-eye with field of view, or FOV, of upwards of 180 degrees or greater..).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Corcoran and apply them to Kim in view Han. One would be motivated as such as to improve the face detection/tracking process. (Corcoran: [0081]).

Regarding claim 16, Kim in view of Han and Corcoran teaches the electronic device of claim 15. Han teaches wherein the at least one recommendation is provided in the camera preview of the electronic device. (displaying a wide angle image obtained through a wide angle lens as a base preview image [0013]). The same motivation used to combine Kim in view of Han and Corcoran is applicable to claim 16.

Regarding claim 17, Kim in view of Han and Corcoran teaches the electronic device of claim 15. Kim teaches wherein to determine the at least one image capture mode from the plurality of image capture modes based on a characteristic of the at least one ROI the processor is configured to: determine at least one object in the at least one ROI ([0008] The control part may include a face area detecting part configured to detect the face area of the person;); determine that the at least one object in the at least one ROI matches with at least one predefined object ([0092] Meanwhile, the gaze tracking device 1 may detect the face area from the photographed image by matching a face area feature for detecting the face area with the photographed image and detecting the face area.); and determine the at least one image capture mode from the plurality of image capture modes based on determining that the at least one object matches the at least one predefined object  ([0096] It is confirmed whether the person deviates from the narrow-angle visual field of the narrow-angle mode (610). When the person does not deviate from the narrow-angle visual field of the narrow-angle mode, the pupils of the person are detected and tracked from the enlarged and photographed image of the face area (570).).

Regarding claim 20, Kim in view of Han and Corcoran teaches the electronic device of claim 15. Kim teaches wherein to identify the at least one ROI the processor is configured to: detect at least one a presence of a user in the camera preview or a direction of a gaze of the user towards at least one portion in the camera preview (control part 200 may control the camera part 100 to be set into one of the wide-angle mode and the narrow-angle mode, and to track the gaze of the person [0040].).

Allowable Subject Matter
Claims 4, 8-9, 14, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486